                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

JOHN HEARD,

       Petitioner,
vs.                                                                        Civ. No. 19-497 KG/GJF

KEN SMITH,

       Respondent.

                               ORDER TO CURE DEFICIENCY

       Petitioner has submitted a habeas corpus petition. The Court determines that Petitioner’s

submission is deficient because Petitioner has not paid the $5 filing fee or filed an Application to

Proceed in District Court Without Prepaying Fees or Costs. Petitioner’s envelope included a

purchase order for the $5 filing fee, but no $5 was included in the envelope. Petitioner must cure

this deficiency within thirty (30) days from entry of this Order by either paying the full $5 filing

fee or submitting an Application to Proceed in District Court Without Prepaying Fees or Costs.

See 28 U.S.C. § 1915(a)(1). Failure to cure the designated deficiency within thirty (30) days from

entry of this Order may result in dismissal of this action without further notice.

       IT IS ORDERED that within thirty (30) days of entry of this Order, Petitioner either pay

the full $5 filing fee or submit an Application to Proceed in District Court Without Prepaying Fees

or Costs; and the Clerk is directed to mail to Petitioner a copy of this order and 2 copies of an

Application to Proceed in District Court Without Prepaying Fees or Costs with instructions.

       SO ORDERED.



                                                      ______________________________________
                                                      THE HONORABLE GREGORY J. FOURATT
                                                      UNITED STATES MAGISTRATE JUDGE



                                                  1
